Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16 and 18-23, drawn to a method of generating an artificial 3D tissue culture of a cancer grown in non-cancerous tissue.
Group II, claim(s) 17 and 27-29, drawn to a method of screening a candidate gene or agent for its effects on carcinogenesis, comprising generating an artificial 3D tissue culture and a method of testing or screening a candidate compound or agent or condition for carcinogenesis or for its effect on cancer tissue.
Group III, claim(s) 24-26, drawn to an artificial 3D tissue culture comprising non-cancerous tissue and cancerous tissue, wherein the cancerous tissue overexpresses an oncogene and/or has a suppressed tumor suppressor,

4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a method of generating an artificial 3D tissue culture of a cancer grown in non-cancerous tissue, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nadauld et al. (US2014/0302491, as in IDS).  As found in the International Search Report, the Invention of the Group I was found to have no special technical feature that defined the contribution over the prior art of Nadauld et al. (US2014/0302491). Nadauld teaches a method of generating an artificial 3D tissue culture of a cancer grown in non-cancerous tissue comprising culturing and expanding stem or progenitor cells in a 3D biocompatible matrix and differentiating cells into a tissue culture by expressing oncogene and/or by suppressing a tumor suppressor gene such as KrasG12D, APC, p53 or Smad4 to develop into cancerous cells (see paragraphs [0006]; [0027]-[0046]; [0051]; [0074]-[0082]; [0124]-[0131]; [0132]-[0145], Examples 1-2; [0146]-[0157], Examples 3-7; [0159]-[0197], Examples 9-13, claims 1-16), which meets the limitation of the claim 1. Therefore, claim 1 is anticipated by Nadauld et al. (US2014/0302491). Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. Thus, Applicant’s inventions do not contribute a special technical feature when view over the prior art, they do not have a single inventive concept and so lack unity of invention.
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to a technical feature of a method of generating an artificial 3D tissue culture of a cancer grown in non-cancerous tissue. Group II is directed to a technical feature of a method of screening a candidate gene or agent for its effects on carcinogenesis and a method of testing or screening a candidate compound or agent or condition for carcinogenesis or for its effect on cancer tissue. Group III is directed to a technical feature of an artificial 3D tissue culture. Therefore, the above Inventions do not share a common special technical feature as they comprise different steps and utilize different products, which demonstrates that each method has a different mode of operation and use of structurally and functionally divergent materials. For example, a method of screening a candidate gene or agent for its effects on carcinogenesis does not have a same corresponding technical feature as that in a method of generating an artificial 3D tissue culture of a cancer grown in non-cancerous tissue because the candidate gene or agent is not required in the method of generating an artificial 3D tissue culture of a cancer grown in non-cancerous tissue. Accordingly, Groups I-VIII are not so linked by the same or a corresponding special technical feature within meaning of PCT Rule 13.1 so as to form a single general inventive concept. 


Species Election
5.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	A. oncogene, tumor suppressor or candidate gene: CDKN2A, CDKN2B, CDKN2C, NFl, PTEN, p53, ATRX, RB1, CDK4, CDK6, MDM2-B, EGFR, EGFRvIII, PDGFRA, H3F3A, MYC, SMARB1, PTCH1, CTNNB1, MET, RTK, FGFR1, FGFR2, FGFR3, P13-kinase, PIK3CA, PIK3R1, PIK3C2G, PIK3CB, PIK3C2B, PIK3C2A, PIK3R2, PTEN, BRAF, MDM2, MDM4, MDM1, IDH1, IDH2; or combination of (i) CDKN2A, CDKN2B, EGFR, and EGFRvIII, (ii) NF1, PTEN and p53, or (iii) EGFRvIII, CDKN2A and PTEN recited in claim 21.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
6.	The claims are deemed to correspond to the species listed above in the following manner:

i. If any group from Groups I-III is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of tumor suppressor or candidate gene set forth above and as recited in claim 21 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The following claim(s) are generic: claims 16, 17, 24 and 27.

7.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: These species lack unity of invention because these species do not share the same or corresponding technical feature. The technical features of these species are different because each specific species differs with respect to its composition and structures.  The cell contents and biological characteristics in different cells are different from each other. Consequently, the responses to different biomolecules are also different in different types of cells. Therefore, these species do not share a common corresponding technical feature; and thus lack unity of invention.

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

10.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Chang-Yu Wang
July 15, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649